Citation Nr: 1130814	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-37 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a February 2011 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Tinnitus is a "subjective" disorder, as its existence is generally determined by whether or not a veteran claims to experience it; for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, which the Veteran in this case has, then a diagnosis of tinnitus is generally applied without further examination.  Id. at 374.  Tinnitus was also diagnosed at the March 2009 VA audiology consult.  However, because no opinion is of record with respect to the relationship between the Veteran's tinnitus and his military service, one must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Although the Veteran's service treatment records show no evidence of bilateral hearing loss as defined by 38 C.F.R. § 4.85, to include on the November 1988 service separation examination, or within one year of service separation, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is attributable to inservice incidents.  Hensley v. Brown, 5 Vet. App. 155 (1993).  To that end, the Veteran testified during his February 2011 Board hearing that he was in the close vicinity of mortars, rockets, and used M-14s and M-60s at the firing range, all without hearing protection.  He stated that he noticed an immediate ringing in his ears when mortars hit his base, and began to notice hearing loss within a short period after his service separation.  His service personnel records also reflect that he served in Vietnam for approximately one year, in an Infantry unit.  Because the Veteran's testimony is credible to establish inservice noise exposure, and a current diagnosis of bilateral hearing loss was made at the March 2009 VA audiology consult, a VA examination is required so that the nature and etiology of his bilateral hearing loss can be determined.  McLendon v. Nicholson, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an audiological examination to determine the current nature and etiology of any hearing loss and tinnitus found.  The examiner must review the claims file in conjunction with the examination, and the examination should include pure tone threshold testing (in decibels) and Maryland CNC testing.  Based on the examination findings, the claims file review, and the lay history provided by the Veteran, the examiner must provide opinions as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorders are etiologically related to service.  A complete rationale must be provided for any opinion expressed.

2.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


